Per Curiam:
The defendant admits that he collected money as agent of the plaintiff, but denies that he collected the amount alleged; admits that he deducted.his compensation, but denies that he'had.,failed to. pay the balance due to the plaintiff. This conceded relation between the plaintiff and the defendant entitled the plaintiff to compel the defendant to account, and for that reason the plaintiff should not be required to specify the items of the moneys collected by the defendant for the plaintiff and for which the defendant has failed to account.
The order appealed from should be reversed, with ten dollars -costs and disbursements, and the motion denied, with ten dollars costs.
Present—Van Brunt, P. J., O’Brien, Ingraham, McLaughlin and Hatch, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.